UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1168


RICHARD A. CAPELL,

                Plaintiff - Appellant,

          v.

C. LEE CARTER, III; SOUTH CAROLINA DEPARTMENT OF PUBLIC
SAFETY; YORK COUNTY SHERIFF'S DEPARTMENT; TFC DW JENKINS;
YORK COUNTY DEPUTY ALDRIDGE,

                Defendants - Appellees,

          and

TROOPER SCDPS; DEPUTY YORK COUNTY,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cv-00586-TLW)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Capell, Appellant Pro Se.         Eugene Matthews,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Richard A. Capell appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint raising claims under Title II of the

Americans    With   Disabilities      Act     of   1990,   42    U.S.C.   § 12132

(2006), 42 U.S.C. § 1983 (2006), and 42 U.S.C. §§ 1985, 1986

(2006).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Capell v. Carter, No. 3:13-cv-00586-TLW (D.S.C.

Jan. 16, 2014).       We deny Capell’s requests for video evidence,

for appointment of counsel, to seal his case, for waiver of

fees, and to serve documents electronically.                    We dispense with

oral   argument     because    the    facts    and   legal      contentions     are

adequately    presented   in    the    materials     before      this   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        3